Case 2:19-cv-00113-LGW-BWC Document 13 Filed 06/01/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 9:55 am, Jun 01, 2020
Case 2:19-cv-00113-LGW-BWC Document 13 Filed 06/01/20 Page 2 of 2
